Citation Nr: 0721151	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD) and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to March 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This matter was previously before the 
Board in June 2006 at which time it was remanded pursuant to 
the veteran's request for a Board Hearing at the RO.  In 
October 2006, the veteran was notified of a scheduled hearing 
at the RO in December 2006, but he failed to report to the 
hearing.  


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for PTSD; the veteran did not 
appeal this decision and it is final.

2.  The evidence received since the May 2000 rating, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the PTSD claim, or raises a 
reasonable possibility of substantiating the claim.

3.  The veteran's claimed stressor is not related to combat 
and has not been corroborated by credible supporting 
evidence.


CONCLUSIONS OF LAW

1.  The May 2000 RO decision that denied the veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West Supp. 2007); 38 C.F.R. § 3.156(a) 
(2006).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the veteran 
was notified of the provisions of the VCAA as it pertained to 
his claim in correspondence dated in March 2000, August 2002, 
and June 2005.  The March 2000 and June 2005 letters 
specifically addressed the type of evidence that can be 
submitted to support claims for PTSD related to military 
sexual trauma.  Also, as is discussed below, the Board has 
reopened the claim of entitlement to service connection for 
PTSD.  Consequently, the Board deems that full compliance 
with the VCAA notice requirements for new and material 
evidence claims has been accomplished.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).)

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim for service 
connection and has been provided opportunities to submit such 
evidence. A review of the claims file also shows that VA has 
conducted reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service medical and personnel 
records and all relevant VA and private medical records, 
including records from the Social Security Administration 
(SSA), have been obtained and associated with the evidence.  
The veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to 
the claim on appeal, the Board finds that the appellant is 
not prejudiced by a decision at this time since the 
underlying claim for service connection for PTSD is being 
denied.  Therefore, any notice defect, to include disability 
rating and effective date, is harmless error since no 
disability rating or effective date will be assigned.  
Moreover, the appellant was provided with notice of the 
disability rating and effective date elements in a March 2006 
letter.

In view of the foregoing discussion, the Board concludes that 
there has been substantial compliance with all pertinent VA 
law and regulations, and that to move forward with 
adjudication of this claim would not result in any prejudice 
to the veteran.

II.  New and Material Evidence

The RO originally denied the veteran's claim for service 
connection for PTSD in August 1995, and denied his 
application to reopen the claim in May 2000.  The veteran did 
not initiate an appeal of these decisions by filing a notice 
of disagreement, and they are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.1103.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received 
since the last final decision.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Evans v. West, 12 Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for PTSD in June 2002, the 
revised version of § 3.156 is applicable in this appeal.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  A stressor need not be 
corroborated in every detail.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).

Special consideration must be given to claims for PTSD based 
on personal assault. Patton v. West, 12 Vet. App. 272 (1999).  
In particular, the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault, are 
considered substantive rules that are the equivalent of VA 
regulations and must be applied.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  Paragraph 5.14c states that, 
in cases of personal assault, development of alternate 
sources for information is critical.

There is an extensive list of alternative sources competent 
to provide credible evidence that may support the conclusion 
that the event occurred.  These sources include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14, which recognize that "[b]ehavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."  See also 
38 C.F.R. § 3.304(f)(3).

In the instant case, the evidence on file at the time of the 
May 2000 adverse decision included the veteran's service 
medical records showing no complaints or diagnoses of a 
psychiatric nature.  They also include VA hospital summaries 
and outpatient records dated from 1989 to 1995.  The hospital 
summaries from 1989 to 1994 document the veteran's history of 
alcohol abuse and reflect diagnoses of major depression, 
anxiety disorder and alcohol dependence.  Hospital summaries 
in 1995 reflect a diagnosis of PTSD, non-combat.  These 
records do not reflect the veteran's report of inservice 
stressor(s) or state the etiology of his PTSD.  In addition 
to this evidence on file in May 2000, there was a narrative 
from the veteran that the RO received in August 1995.  In 
this narrative the veteran asserted that he had been sexually 
assaulted by three sailors in service while on weekend 
liberty in Virginia Beach in August 1963.  

Evidence received after May 2000 included VA psychological 
reports dated in April 2002 and December 2002 that include 
the psychologists' opinions that the veteran's PTSD is 
related to the alleged sexual assault in service.  There is 
also a medical report from a physician, dated in December 
2002, which similarly relates the veteran's PTSD to his 
asserted rape in service.  In addition, the veteran submitted 
a completed PTSD Questionnaire in July 2005 reporting 
behavioral changes following the rape such as making a sudden 
request for change in his duty assignment, an increased use 
of leave with no immediate reason, and changes in performance 
evaluations.  There are also records from SSA that the RO 
received in October 2005, and a statement from a friend of 
the veteran who said that in 1994 the veteran told her about 
the physical and sexual assault in service.

The Board finds that the evidence submitted after the May 
2000 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  The Board further finds that some of 
the new evidence must be considered both new and material in 
that it relates to the essential elements for service 
connection for PTSD not previously considered, i.e., more 
details and possible corroboration of the inservice stressor, 
in addition to medical evidence relating the veteran's 
diagnosis of PTSD to the alleged stressor.  38 C.F.R. 
§ 3.304(f); M21-1, Part III, 5.14(c)(8),(9).  This evidence, 
when considered with evidence previously of record, bears 
substantially upon the specific matters under consideration.  
In short, the record contains new and material evidence to 
reopen the claim for service connection for PTSD.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

III.  Bernard Considerations

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the appellant in developing the facts necessary for 
the claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999).

With respect to this case, the appellant has had ample 
opportunity to present his case to the RO on a direct service 
connection basis and has been given the pertinent laws and 
regulations with respect to claims for service connection, 
including in the March 2000, August 2002 and June 2005 
letters.  Thus, there is no risk of prejudice to the veteran 
in adjudicating the merits of this claim without first 
directing or accomplishing any additional notification and/or 
development action.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

IV.  Service Connection

The claimed stressor in this case involves a sexual assault.  
Specifically, the veteran alleges that while on weekend 
liberty in Virginia Beach, Virginia, in August 1993, he 
agreed to share a motel room with three sailors he did not 
know.  He said that after falling asleep on one of the beds, 
he woke up to the assault.  He said a sharp object was held 
to his head and he was raped by all three sailors.  He also 
said he did not know the sailors' names and although he 
reported the incident to a petty officer a few weeks after 
returning to his ship, he never filed a report because the 
petty officer did not take it seriously.  The record shows 
that the veteran made an attempt to track down the petty 
officer he reported the incident to in service by writing to 
the "Worldwide Locator Bureau of Naval Personnel", but that 
attempt was apparently unsuccessful as there is no 
corroborative statement from that person on file.  

There are statements from two VA psychologists and one 
physician dated in 2002 who relate the veteran's diagnosis of 
PTSD to the asserted inservice rape.  In fact, one 
psychologist stated the following:  "Even if there are no 
corroborating military records to verify your trauma, which 
is usually the case with sexual trauma, the detail and 
consistency of your description of the event, along with your 
symptoms, make me sure this traumatic event was inflicted 
upon you."  While this opinion is accorded due weight, the 
Board finds that this opinion alone, in the absence of any 
other corroborating evidence, is insufficient to establish 
the occurrence of the claimed stressor.  

The Board has considered the holding in Patton involving the 
personal assault.  However, there is no alternative evidence 
sufficient to verify the assault.  In this regard, the 
veteran was informed in June 2005 of the type of symptoms 
that should be considered in conjunction with his claim, such 
as visits to a medical or counseling clinic or dispensary 
without a special diagnosis or specific ailment, sudden 
request for change in MOS or duty assignment, increased use 
of leave without an immediate reason and changes in 
performance evaluations.  He was also advised to submit any 
evidence that supported these symptoms.  In July 2005, the 
veteran informed the RO that he experienced all of the above-
noted symptoms.  However, he did not include any supportive 
evidence and his service personnel records are not consistent 
with these symptoms.  His service personnel records include 
his leave record, Enlistment Performance Record, and 
Administrative remarks.  These records do not show that the 
veteran took excessive leave.  Rather, they show that he took 
8 hours of unauthorized leave in January 1963 (from 0730 to 
1430).  They also show that he took nine days of authorized 
leave in October 1963.  They further show that he maintained 
average traits on his performance record from 1961 through 
March 1964.  In addition, his service medical records do not 
show that he made visits to a medical or counseling clinic or 
dispensary without a special diagnosis or specific ailment.  
Based on this evidence, the veteran's report of behavioral 
changes following the claimed sexual assault in August 1963 
is not sufficiently corroborated by credible evidence.  In 
other words, his service department records contradict rather 
than support these statements regarding inservice symptoms of 
the assault.  See Doran v. Brown, 6 Vet. App. 283 (1994).

The statement that the RO received in July 2005 from the 
veteran's friend stating that the veteran told her in 1994 
about the claimed physical and sexual assault in service does 
not corroborate the claimed stressor any more than the 
statements that the veteran himself made in 1994.   

Based on the foregoing, the veteran's claimed stressor has 
not been verified.  Consequently, notwithstanding medical 
evidence showing that the veteran has PTSD related to his 
claimed stressor, the second requirement for establishing 
service connection for PTSD under § 3.304(f) (i.e., credible 
supporting evidence that the claimed in-service stressor 
occurred) has not been met.  Therefore, the claim must be 
denied since without establishing all three requirements 
under 38 C.F.R. § 3.304(f), service connection for PTSD is 
not warranted.  

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  The 
claim is allowed to this extent.

Entitlement to service connection for PTSD is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


